Memorandum. Order affirmed on the memorandum opinion at the Appellate Division.
This action is predicated on the series of promissory notes and not on the theory of an account stated, and accordingly judgment may be entered under CPLR 3213 (contrast Interman Ind. Prods, v R. S. M. Electron Power, 37 NY2d 151). We do not consider the additional contentions presented by appellants for the first time in this court (Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 162, p 629 et seq.).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.